Title: Abigail Adams to Mary Smith Cranch, 19 July 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sisters
          Philadelphia July 19 1797—
        
        If the Compass by which my course is directed does not vary again through unavoidable necessity I shall sit out for Quincy next

week. we shall probably be 12 days in comeing. I shall want some preparation at Home. I will write to you from N york. Betsy wrote to her Mother to know if her sister Nancy was at home & that I should want her during my stay at Quincy
        The Hot weather of july has weakend us all. complaints of the Bowels are very frequent and troublesome. I received your Letter of 13 yesterday I have suspected unfair dealings in the post office for some time, tho I cannot say where the fault is. as to the Girls Letters I believe they were foolish enough to send them without any Frank. I received a Letter yesterday from your Son who was well, and expected, to come to Philadelphia soon on buisness. I fear I shall be away, but I shall write him to come & put up at the House the same as if we were here
        Let mrs Porter know that I should be glad she would have mrs Bass to clean up the House I hope it will be white washd first— the post will be gone if I do not close—
        yours affectionatly
        
          A A
        
      